McCLENDON, J.,
dissents and assigns reasons.
|) While I recognize that the determination of whether one has acted with knowledge is a factual issue, what is required to establish said knowledge necessarily involves legal analysis and statutory interpretation. More specifically, the term “knowingly” in LSA-R.S. 18:1505.4A(1) is not defined by statute. Appellant argues that the term requires more than subjective knowledge and that a due diligence element should be read into the term. Regardless of whether one agrees or disagrees with this argument, it calls into question the proper application and interpretation of a statute, which is a question of law. See McKenzie v. Imperial Fire and Cas. Ins. Co., 12-1648 (LaApp. 1 Cir. 7/30/13), 122 So.3d 42, 46, writ denied, 13-2066 (La.12/6/13), 129 So.3d 534. Therefore, I am of the opinion that the Ethics Board has a right to appeal under LSA-R.S. 42:1142A(2)(a). Accordingly, I respectfully dissent.